Citation Nr: 0515286	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches for the period prior to 
February 2, 2004.

2.  Entitlement to an initial disability rating in excess of 
50 percent for migraine headaches for the period since 
February 2, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to May 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO granted service 
connection for migraine headaches and assigned a zero percent 
(noncompensable) evaluation.  The veteran timely perfected an 
appeal of this determination to the Board.  In January 2002, 
the veteran testified before the undersigned Veterans Law 
Judge at a video-conference Board hearing.  In July 2003, the 
Board remanded the appeal for further development.

In a February 2000 statement of the case, the RO increased 
the initial evaluation of the veteran's disability to 30 
percent, effective the date of service connection.  In an 
October 2004 rating decision, the RO granted a 50 percent 
evaluation effective February 2, 2004.  The veteran has not 
indicated that she is satisfied with these ratings.  Thus, 
the claims are still before the Board.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).   The issues are as listed on the 
title page.

On another matter, in a March 1998 rating decision, the RO 
established, in relevant part, a separate rating for 
fibromyalgia, evaluated at 20 percent disabling, effective 
August 1, 1997.  In March 1998, the veteran filed a notice of 
disagreement as to both the percentage rating and effective 
date.  By a February 2000 rating decision, the RO 
recharacterized the disability as fibromyalgia with major 
depression and granted an increased rating to 40 percent, 
effective August 1, 1997.  The veteran timely perfected an 
appeal of the earlier effective date issue to the Board.  

In a June 2002 decision, the Board granted an earlier 
effective date of August 1, 1996, for the assignment of the 
separate 40 percent rating for fibromyalgia with major 
depression.  The veteran did not appeal to the United States 
Court of Appeals for Veterans Claims (Court).  Thus, the 
issue is no longer before the Board.

Lastly, the Board notes that in a May 2000 rating decision 
the veteran was awarded a total disability rating based on 
individual unemployability, effective September 6, 1999.


FINDINGS OF FACT

1.  Prior to February 2, 2004, the veteran's migraine 
headaches have been manifested by migraine with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.

2.  Since February 2, 2004, the veteran's migraine headaches 
have been manifested by migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to February 2, 2004, the criteria 
for a disability rating in excess of 30 percent for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2004).

2.  For the period since February 2, 2004, the criteria for a 
disability rating in excess of 50 percent for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and her representative of the 
information and medical and lay evidence necessary to 
substantiate her claims.  VA provided the veteran with a copy 
of the appealed January 1999 rating decision, February 2000 
statement of the case, and July 2003 remand, and October 2004 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claims.  
Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on her behalf.  In addition, in a February 
2005 letter, VA informed the veteran of the information and 
medical and lay evidence necessary to substantiate a claim 
for an increased rating.  Specifically, VA asked the veteran 
to submit current evidence showing that her disability has 
increased in severity.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and her representative of the 
evidence she was responsible for submitting and what evidence 
VA would obtain on her behalf.  Specifically, in January 2004 
and February 2005 letters, VA informed the veteran that VA 
would assist in obtaining relevant records and asked the 
veteran to identify sources of any relevant records, 
including medical and employment records, so that VA could 
request those records on her behalf.  In the January 2004 
letter, VA asked the veteran to submit any medical evidence 
pertinent to her claims.  In the February 2005 letter, VA 
asked the veteran to inform VA of any additional information 
or evidence relevant to her claims and to send any evidence 
in her possession that pertains to her claims.  Thus, the 
Board finds that the veteran was informed of the evidence she 
was responsible for submitting and the evidence VA would 
obtain on her behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that she could submit any records in her possession 
relevant to her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by and on behalf of the veteran in support of her claims.  In 
addition, the veteran has not submitted any additional 
evidence since the issuance of the February 2005 VCAA notice 
letter.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the February 2005 letter, along with the above-mentioned 
correspondences, and provided her with an opportunity to 
submit information and evidence to support her claims.  To 
date, the veteran has not submitted any additional 
information or evidence.  Under the circumstances in this 
case, the Board finds that the veteran has received the 
notice and assistance contemplated by law and adjudication of 
her claims poses no risk of prejudice to the veteran.  See 
Bernard, supra.  

II.  Factual Background

At an August 1998 VA examination, the veteran reported a 
history of migraine headaches.  The veteran denied nausea, 
vomiting, fainting spells, and dizziness.  

A December 1998 VA treatment note reflects typically 
unilateral throbbing with visual blurring, nausea, and 
occasional vomiting.  The veteran stated that the headaches 
occur two to three times per week and that going home and 
resting helps.  She added that they are more frequent but 
less nauseating than in the past.  

An April 1999 VA treatment note shows that the veteran has 
migraines several times per week that are reportedly severe, 
and that she has missed work and usually has to go to bed for 
one to two days.

A later April 1999 VA treatment note reflects that the 
veteran has a lower level of dull pain that occurs three to 
four times per week and severe headaches about once per 
month.  

A March 1999 letter from the veteran's supervisor reflects, 
in essence, that the veteran has missed at least one day per 
month due to sickness, including her migraine headaches, back 
disorder, and fibromyalgia.  The supervisor adds that the 
veteran has complained about having headaches for which she 
has had to leave work to go home and lie down, and that she 
has had to be transported home several times due to their 
severity.

A January 2001 VA treatment note reflects that the veteran's 
headaches have much improved since being placed on verapamil 
in August 2000, having only around one headache per week that 
is relieved by sumatriptan.

A December 2002 VA examination report reflects that the 
veteran is having headaches two to three times per week.  The 
veteran stated that Imitrex helps a little but does not 
provide complete relief, and that verapamil helps to decrease 
the frequency.  She added that she cannot perform anything 
when she gets the attacks, and that she must lie in a quiet, 
dark room, sometimes sleeping for 12 to 14 hours.  She also 
stated that her headaches never completely subside, that it 
feels like it is always there.

A December 2002 VA treatment note reflects that the veteran 
has three migraines per week and visits the emergency 
department for rescue treatment monthly due to not enough 
Imitrex or Imitrex not working.  CT (computed tomography) 
scan of the brain was within normal limits.  

Lastly, the record contains a February 2004 VA examination 
report, completed by a nurse practitioner and signed by a 
neurologist.  The veteran reported headaches about two times 
per week.  She stated that severe headaches cause numbness 
and weakness over the right side of the face, and that she 
usually ends up in the emergency department when this occurs 
as her normal acute medications do not work to relieve the 
headache.  She takes Topomax, which has reduced the number of 
headaches from four to five weekly to two weekly.  She also 
takes Fiorcet for acute relief, usually helping her fall 
asleep, then she has to sleep for up to 12 or more hours to 
get rid of the headache.  She added that vomiting will 
sometimes help her fall asleep.  CT scan showed a normal 
untenanted brain.  The diagnosis was complicated migraines.  
The examiner opined that the veteran suffers from migraine 
headaches manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
disability.  



III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Diagnostic Code 8100 provides for the following evaluations 
for a migraine: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, 50 percent; and with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, 30 percent.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Prior to February 2, 2004

The veteran's migraine headaches have been assigned a 30 
percent evaluation under Diagnostic Code 8100 for the period 
prior to February 2, 2004.

After a careful review, the Board finds that the 
preponderance of the evidence is against a finding for a 
higher rating for the veteran's migraine headaches for this 
time period.  

The Board acknowledges the veteran's contention that her 
migraine headaches are severe; however, the Board finds that 
the evidence of record shows that her disability picture more 
nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 8100.  In this regard, the Board 
observes that the veteran reported having one to four 
headaches per week, with about one severe headache per month 
that requires a visit to the emergency department.  The 
medical evidence of record for this time period otherwise 
fails to show that the veteran had very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability to warrant the next higher rating.  

Moreover, the veteran has not provided evidence that her 
migraine headaches were productive of severe economic 
inadaptability.  In this regard, the Board notes that her 
supervisor stated that the veteran has missed at least one 
day per month due to her migraine headaches and other 
illnesses.  The Board observes that the veteran's absences 
have been attributed not only to her migraines but other 
disabilities as well.  Even if the record showed that the 
veteran missed one day per month solely due to her migraines, 
the Board finds that this would still not amount to severe 
economic inadaptability.  Indeed, this disability picture 
reflects migraines with characteristic prostrating attacks 
occurring on an average once a month, the criteria for a 30 
percent rating.  Accordingly, an initial disability rating in 
excess of 30 percent for the veteran's migraine headaches for 
the period prior to February 2, 2004, is not warranted.

Since February 2, 2004

The veteran's migraine headaches have been assigned a 50 
percent evaluation under Diagnostic Code 8100 for the period 
since February 2, 2004.  This is the maximum schedular rating 
allowed under this diagnostic code.  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 8100, her 
disability must be rated by analogy under another diagnostic 
code to determine whether the increased rating sought on 
appeal should be granted.  Therefore, the Board next turns to 
the appropriateness of evaluating the veteran's disability 
under another diagnostic code.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported 
by an explanation and evidence).  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's migraine disability.  After 
review, however, the Board observes that no other diagnostic 
code provides for a rating in excess of 50 percent for the 
veteran's migraine headaches for the period since February 2, 
2004.  In this regard, the Board notes that both CT scans of 
record showed a normal brain.  Accordingly, an initial 
disability rating in excess of 50 percent for the veteran's 
migraine headaches for the period since date February 2, 
2004, is not warranted.


ORDER

An initial disability rating in excess of 30 percent for 
migraine headaches for the period prior to February 2, 2004, 
is denied.

An initial disability rating in excess of 50 percent for 
migraine headaches for the period since February 2, 2004, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


